DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Nippon Nektron, Ltd. application filed with the Office on 26 May 2020.

Claims 1 and 3 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on 5 August 2020, is acknowledged and has been entered.

Priority
The instant application is a continuation application to a US Patent Application, 15/522,395, which was filed on 27 April 2017, as the US National Stage Patent Application to an International Patent Application, PCT/JP2015/080893, which was filed on 2 November 2015.  Said International Patent Application claims priority to a Japanese Patent Application, JP2014-225064, which was filed on 5 November 2014.  Therefore, the instant application has an effective filing date of 5 November 2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 26 May 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over a published Japanese Patent Application to the Kuraray Co, Ltd. (JP 2013-072829 A; reference to English machine translation; hereinafter, "Kuraray").

Regarding claim 1, Kuraray discloses an electrochemical device suitable for a sensor capable of emitting an electric signal with high signal strength by deformation of a working portion ([0004]; which reads on "[a] bend sensor”). Kuraray teaches the electrochemical device includes two electrodes joined to both sides of a polymer electrolyte layer ([0002]; which reads on "comprising a sensor section in which a polymer electrolyte film is sandwiched between a pair of electrode films"), wherein the polymer electrolyte layer ([0002]; [0007]; which reads on the limitations, "a block copolymer (Z)" and "wherein said block copolymer (Z) has structure in which an ion-conducting group is introduced to a polymer block (So) of a block copolymer (Zo)") may be composed of a structural unit derived from an aromatic vinyl compound ([0002]; termed "Ao"; that reads on the limitations , "a polymer block (S) composed of a structural unit derived from an aromatic vinyl compound'; and, [0030]-[0034]; [0053]: a sulfonic acid group is added after the block copolymer is formed, which reads on, "a polymer block (So) composed of a structural unit derived from an aromatic vinyl compound, and containing no ion-conducting group") and a structural unit derived from an olefinic unsaturated (i.e., an alkene) compound (Abstract; [0002]; termed "B"; that reads on "an amorphous polymer block (T) composed of a structural unit derived from an unsaturated aliphatic hydrocarbon"; and, [0015], which reads on, "an amorphous polymer block (T) composed of a structural unit derived from an unsaturated aliphatic hydrocarbon"), wherein the aromatic vinyl compounds has an ion-conductive group ([0002]; which reads on the limitation, "a polymer block (S) composed of a structural unit derived from an aromatic vinyl compound, and containing an ion-conducting group").
"a conducting particle").
Kuraray also teaches the mass ratio of polymer block Ao to polymer block (B) is in the range of 90:10 to 10:90 ([0019]; which fully encompasses the limitation, "wherein the mass ratio between said polymer block (So) and said polymer block (T) in said block copolymer (Zo) is within the range of 50:50 to 80:20').
Kuraray additionally teaches microphase separated structure between phases of the polymer blocks ([0035]; which reads on, "having lamellar structure formed by a phase composed of said polymer block (S) and a phase composed of said polymer block (T)").
Kuraray does not explicitly teach widths of phases.
However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 (IV) (A)).

Regarding claim 3, Kuraray teaches the block copolymer (Z) preferably has only the functional group (1) as the ion conductive group, wherein the functional group (1) includes a sulfonic acid group (p. 2, line 10).


Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration

Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             
28 February 2022